 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
     UNITED STATES OF AMERICA,                            NO. MJ18-87
 9

10                                 Plaintiff,

11          v.                                            DETENTION ORDER

12   MADDAWALAABUU DADI,
13
                                   Defendant.
14

15   Offense charged:

16          Counts 1 and 2:        Bank Fraud

17          Counts 3 and 4:        Aggravated Identity Theft

18          Count 5:               Felon in Possession of a Firearm

19   Date of Detention Hearing: November 20, 2018

20          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

21   based upon the factual findings and statement of reasons for detention hereafter set forth, finds:

22          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

23          1.      Defendant has stipulated to detention, but reserves the right to contest his

24   continued detention if there is a change in circumstances.

25

26

     DETENTION ORDER
     18 U.S.C. § 3142(i)
     Page 1
 1          2.      There are no conditions or combination of conditions other than detention that

 2   will reasonably assure the appearance of defendant as required or ensure the safety of the

 3   community.

 4

 5          IT IS THEREFORE ORDERED:

 6          (1)     Defendant shall be detained and shall be committed to the custody of the

 7                  Attorney General for confinement in a correction facility separate, to the extent

 8                  practicable, from persons awaiting or serving sentences or being held in custody

 9                  pending appeal;

10          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

11                  counsel;

12          (3)     On order of a court of the United States or on request of an attorney for the

13                  government, the person in charge of the corrections facility in which defendant

14                  is confined shall deliver the defendant to a United States Marshal for the

15                  purpose of an appearance in connection with a court proceeding; and

16          (4)     The Clerk shall direct copies of this Order to counsel for the United States, to

17                  counsel for the defendant, to the United States Marshal, and to the United States

18                  Pretrial Services Officer.

19          DATED this 20th day of November, 2018.

20

21

22
                                                  AJAMES P. DONOHUE
                                                   United States Magistrate Judge
23

24

25

26

     DETENTION ORDER
     18 U.S.C. § 3142(i)
     Page 2
